DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed September 14, 2022.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US Patent No.: 7545060) in view of Büttner et al. (US Patent No.: 9768666).
For claim 1, Ward discloses the claimed invention comprising: a cylindrical stator core (reference numerals 14, 16, see figure 1); a winding (reference numeral 20) wound around the stator core (see figure 1); and a first cooling tube (reference numeral 36) wound around a coil end (reference numeral 30) formed on an axial end portion of the stator core (see figure 1).  Ward however does not specifically disclose a through hole bored axially in the stator core; and a second cooling tube inserted in the through hole, wherein the second cooling tube is arranged on the stator core in a direction different from the first cooling tube.  
Büttner et al. disclose a through hole (reference numeral 4) bored axially in the stator core (reference numeral 2) and a second cooling tube (reference numeral 8) inserted in the through hole (see figures 1, 2), with the second cooling tube being arranged in the axial direction (cooling tube 8 being arranged in the axial direction through the hole formed in stator 2, see figure 1), and when combined with the first cooling tube of Ward arranged in a circumferential direction as shown in figure 1 of Ward this would disclose the second cooling tube being arranged on the stator core in a direction different from the first cooling tube.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the through hole and second cooling tube as disclosed by Büttner et al. for the stator core of Ward for predictably providing desirable cooling arrangements for the stator.  
For claim 2, Ward discloses the first cooling tube being helically wound around a bundle of the winding located at the coil end or wound in a circumferential direction (see figure 1, reference numeral 36) along the bundle of the winding (reference numeral 20) located at the coil end (reference numeral 30, see figure 1).  
For claim 3, Ward discloses the first cooling tube (reference numeral 36) tightening the bundle of the winding located at the coil end (reference numeral 30) and maintaining the shape of the winding (see figure 1).  
For claim 4, Ward discloses the first cooling tube (reference numeral 36, figure 1) being formed of a flexible material (see column 3, lines 49-51).  
For claim 6, Ward in view of Büttner et al. disclose the claimed invention except for a plurality of slots formed with predetermined intervals on an inner peripheral portion of the stator core, wherein the through hole is formed in an intermediate portion of adjacent slots and in the vicinity of an outer peripheral portion of the stator core.  Büttner et al. further disclose slots (in between teeth 24, figure 4) on the inner peripheral portion of the stator core (see figure 4), and the through holes (outer surface of stator core, figure 4) can still be considered to be in an intermediate portion of the slots (see figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the slots on the inner peripheral surface of the stator with the through holes in the intermediate portion as disclosed by Büttner et al. for the stator of Ward in view of Büttner et al. for predictably providing desirable cooling arrangements for the stator.  
For claim 7, Ward in view of Büttner et al. disclose the claimed invention except for the first cooling tube and the second cooling tube being formed of separate tubes or of a series of tubes.  Büttner et al. already disclose the second cooling tube in the through hole (reference numeral 4, see figure 1), and when applied to the stator of Ward which already disclose the first cooling tube as explained above for claim 1, this combination would disclose at least the first cooling tube and the second cooling tube being formed of separate tubes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the second cooling tube as disclosed by Büttner et al. for the stator of Ward in view of Büttner et al. for predictably providing desirable cooling arrangements for the stator.  
For claim 8, Ward discloses one of the separate tubes (reference numeral 112) entering the coil end and exiting the coil end (see figure 4), but does not specifically disclose another of the separate tubes entering the stator core and exiting the stator core.  Büttner et al. further disclose another of the separate tubes (reference numeral 8) entering the stator core and exiting the stator core (reference numeral 2, see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tube enter and exit the stator core as disclosed by Büttner et al. for the stator of Ward in view of Büttner et al. for predictably providing desirable cooling arrangements for the stator.  
For claim 10, Ward in view of Büttner et al. disclose the claimed invention except for inlets of the separate tubes or the series of tubes being arranged on an output side of the electric motor.  The tubes disclosed by Büttner et al. (reference numeral 8) can be considered to show inlets of the separate tubes or the series of tubes being arranged on an output side of the electric motor (see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tubes arranged on the output side as disclosed by Büttner et al. for the tubes of Ward in view of Büttner et al. for predictably providing desirable cooling arrangements for the stator.  
For claim 11, Ward discloses the inlets (reference numeral 130) and the outlets (reference numeral 132) being arranged at opposite sides of the motor (see figure 4), i.e. a plurality of inlets and outlets of the first cooling tube or the second cooling tube being arranged at predetermined intervals in a circumferential direction of the stator core.  
For claim 12, Ward discloses a cooling jacket (reference numeral 136) disposed on the outer peripheral portion of the stator core (reference numeral 108, see figure 6), wherein refrigerant supplied to the cooling jacket (reference numeral 136) and refrigerant supplied to at least one of the first cooling tube (reference numeral 112) and the second cooling tube are shared (see figure 6).  

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Büttner et al. as applied to claim 12 above, and further in view of Beckman et al. (US Patent No.: 3168817).
For claim 13, Ward in view of Büttner et al. disclose the claimed invention except for a thermally conductive resin filled in gaps formed by the stator core, the winding, and the cooling jacket.  Beckman et al. disclose spacing for the cooling jacket having thermally conductive resin (see column 3, lines 10-15), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thermally conductive resin as disclosed by Beckman et al. for the gaps for the stator core, winding, and cooling jacket of Ward in view of Büttner et al. for predictably providing desirable cooling arrangements for the stator.  
For claim 14, Ward in view of Büttner et al. and Beckman et al. disclose the claimed invention except for the thermally conductive resin being a molded resin or an impregnated resin.  Beckman et al. further disclose molded resin (see column 4, lines 8-12), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have molded resin as disclosed by Beckman et al. for the resin of Ward in view of Büttner et al. and Beckman et al. for predictably providing desirable cooling arrangements for the stator.  

Allowable Subject Matter
Claim 9 allowed.
The statement of reasons for the indication of allowable subject matter was provided in the previous Office action of 7/22/22.

Response to Arguments
Applicant's arguments filed 9/14/22 have been fully considered but they are not persuasive. Applicant’s remarks filed 9/14/22 does not seem to provide an adequate rebuttal or a clear explanation showing how the combination of Ward and Büttner et al. would allegedly not teach the applicant’s claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834